Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT AT DECEMBER 31, 2007 Itron, Inc. Domestic Subsidiaries State of Incorporation Itron, International, Inc. Delaware Itron Engineering Services, Inc. (currently inactive) Washington Itron Brazil I, LLC Washington Itron Brazil II, LLC Washington Actaris Holding US Inc. Delaware Actaris Liquid Measurement LLC Delaware Actaris US Gas Inc. Delaware Itron, Inc. Foreign Subsidiaries Jurisdiction of Incorporation or Organization Itron, S.A.S. France Itron Australasia Pty. Limited Australia Itron Guam, Inc. (currently inactive) Guam Itron DE Mexico, S.A. DE C.V. (currently inactive) Mexico Itron Limited United Kingdom SLCN Limited (currently inactive) United Kingdom Itron B.V. Netherlands Itron B.C. Corporation Nova Scotia, Canada Itron Canada, Inc. Canada Itron Metering Distribucion, S.A. DE C.V. Mexico Itron Metering Servicios, S.A. DE C.V. Mexico Itron Australasia Holdings Pty. Limited Australia Itron Australasia Technologies Pty. Ltd Australia Itron Inc, Taiwan Taiwan Itron Middle East LLC Qatar ELO Sistemas e Tecnologia Ltda Brazil Actaris Argentina SA Argentina Actaris Pty Ltd Australia Actaris GmbH Austria Actaris Holding 2 SA Belgium Actaris Holding 6 SA Belgium Actaris Management Services SA Belgium Contigea SA Belgium Actaris Ltda Brazil Actaris China Gas Holding Co Ltd (J.V. majority) British Virgin Islands Compañía Chilena de Medición SA Chile Chongqing Actaris Measurement Instrument Co. Ltd.(J.V. majority) China Actaris s.r.o. Czech Republic Actaris Maleteknik A/S Denmark Actaris France 1,SAS France Actaris France 2, SAS France Actaris Holding France France Actaris SAS France Actaris Services France Itron Development France SAS France SERD (J.V. minority) France Actaris Development Germany GmbH Germany Actaris Gaszählerbau GmbH Germany Actaris Unterstutzungskasse GmbH Germany Itron, Inc. Foreign Subsidiaries Jurisdiction of Incorporation or Organization Actaris Zähler & Systemtechnik GmbH Germany Actaris ZSO Beteiligungs GmbH Germany Allmess GmbH Germany Heliowatt Unterstutzungseinrichtung GmbH Germany JB Rombach Anlagenbau GmbH Germany SEWA GmbH Germany Thielmann Energietechnik GmbH Germany Actaris Holding Hungary Hungary Flogiston (J.V. minority participation) Hungary Ganz Meter Company Ltd Hungary Godollo Hungary Hungary Actaris Industries India Private Limited India CG Actaris Electricity Management Private Limited (J.V. majority) India PT Mecoindo (J.V. majority) Indonesia Abfar Industrial Corporation (J.V. minority) Iran Sherkatesahami Kontorsazi SKI (J.V. minority) Iran Actaris Italy II Spa Italy Actaris SpA Italy Actaris Financial Services Sarl Luxembourg Actaris Luxembourg Sarl Luxembourg Actaris Metering Systems Sarl Luxembourg Itron Financial Services SARL Luxembourg Actaris Asia SDN BHD Malaysia Metertek Sdn Bhd (J.V. minority) Malaysia Actaris Distribución México SA de CV Mexico Actaris Servicios México SA de CV Mexico Societe Marocaine des Compteurs Vincent SA (J.V. minority) Morocco Inal Industria Nacional de Precisao Lda Mozambique Actaris Meterfabriek BV Netherlands Actaris Polska SP ZOO Poland Actaris - Prestação de Serviços de consultadoria a Associadas, SA Portugal Actaris Contadores de Àgua Portugal Actaris Contadores de Gás Portugal Actaris Imobiliaria SA Portugal Actaris Sistemas de Medição Lda Portugal Ricont - Empresa de Reparação e Instalação de Contadores,Lda Portugal Actaris Measurement & Systems Pty Ltd Republic of South Africa Actaris South Africa Proprietary Limited (J.V. majority) Republic of South Africa Actaris Srl Romania Actaris Russia Actaris OOO Russia Uromgaz OOO (J.V. minority) Russia Arabian Metering Company Saudi Arabia Actaris Singapore Pte Ltd Singapore Actaris Contadores SA Spain Actaris SA Spain Actaris Technologies AB Sweden Actaris SA Switzerland Maghreb Compteurs (J.V. minority) Tunisia Actaris Metering Systems Turkey Actaris Ukraine Ukraine Schlumberger Ukrgas Meters Company (J.V. majority) Ukraine Actaris Development UK II Ltd United Kingdom Actaris Development UK Ltd United Kingdom Actaris UK Ltd United Kingdom Itron Development UK Ltd United Kingdom
